Appeal from so much of an order of the Supreme Court, Orange County, dated October 30, 1967, as (1) granted the motion of the third-party defendant to change the place of trial of the action from the County of New York to the County of Orange and (2) denied plaintiff’s cross motion in effect to retain New York County as the place of trial. Subsequent to the argument of the appeal all the attorneys for the respective parties submitted their respective letters to this court consenting that the place of trial be changed to the County of Westchester; and a stipulation to such effect, signed by respective counsel for appellant and the defendant-third-party plaintiff, has also been submitted. Upon said consents, order reversed insofar as appealed from, without costs; in *861accordance, all the decretal paragraphs of the order are struck out, except the fourth; and the place of trial of the action is changed to Westchester County. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.